Order entered April 18, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01515-CR
                                       No. 05-13-01516-CR

                           SHEMONT JAYRON GULLATT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-61616-W, F11-70820-W

                                               ORDER
        On March 4, 2014, the Court ordered the Dallas County District Clerk to file the clerk’s

records in these appeals within fifteen days and ordered appellant to file an amended brief that

properly cites to the clerk’s record within thirty days. The Court, however, did not receive the

clerk’s records until April 15 and 16, 2014.

        Accordingly, we ORDER appellant to file, within FIFTEEN DAYS of the date of this

order, amended briefs that properly cite to the clerk’s records.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE